                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MONICA KAMAL,

                               Plaintiff,
           v.                                                       OPINION and ORDER

 KOHL’S CORPORATION and KOHL’S                                           18-cv-25-jdp
 DEPARTMENT STORES, INC.,

                               Defendants.


       Plaintiff Monica Kamal suffers from a spinal cord injury that requires her to use a

wheelchair. She shops at two Kohl’s Department Stores, one on the west side of Madison,

Wisconsin, and one in Monona, Wisconsin, but she says that both stores are laid out in a way

that fails to accommodate her disability, in violation of the Americans with Disabilities Act.

Specifically, she alleges in her second amended complaint that the spaces between merchandise

displays are too narrow, the changing room entrances are inaccessible, the customer service

counters are too high, the doors to the restrooms are too heavy, and the parking is inadequate.

She also alleges that defendants have failed to implement and enforce their own accessibility

policies related to spacing display racks.

       Both sides have moved for summary judgment. Dkt. 47 and Dkt. 61. Also before the

court are two evidentiary motions: (1) defendants’ motion to exclude the report and testimony

of Kamal’s architectural and design expert, Dkt. 62; and (2) a motion to exclude the testimony

of two of defendants’ witnesses because defendants failed to provide notice of that testimony,

Dkt. 78.

       Kamal concedes that Kohl’s Corporation is entitled to summary judgment because it is

not involved in the operation of the two stores at issue in this case. Dkt. 79, at 2. (For the rest
of the opinion, the court will refer to Kohl’s Department Stores, Inc. as simply “Kohl’s.”) Kamal

also concedes that Kohl’s is entitled to summary judgment on her claim that the Madison store

does not have an accessible customer service desk and her claim that both stores do not have

adequate parking. So the court will grant summary judgment to defendants on those claims.

As for Kamal’s remaining claims, genuine issues of material fact preclude granting summary

judgment to either side. The court will also deny the parties’ motions to exclude evidence, for

the reasons explained below.



                                        BACKGROUND

       Kamal’s claims were originally part of a larger lawsuit filed in 2014 in the Northern

District of Illinois, with District Judge Ronald A. Guzman presiding. Fisher v. Kohl’s Corporation,

No. 14-cv-8259. Fisher included several plaintiffs, including the Equal Rights Center, a

nonprofit organization that advocates for disabled persons. The Fisher plaintiffs alleged that

Kohl’s stores around the country failed to adequately accommodate the use of a wheelchair. In

May 2017, Judge Guzman denied the plaintiffs’ motion for class certification, in part because

the plaintiffs were not challenging “a company-wide policy but daily individual decisions by

relevant Kohl’s employees in each particular store.” Id., Dkt. 173, at 3. In a separate order,

Judge Guzman concluded that each plaintiff’s claims should be severed. Id., Dkt. 182, at 3. In

January 2018, after Kamal’s case was reassigned to a different judge in the Northern District

of Illinois, that judge granted Kamal’s motion to transfer the case to the Western District of

Wisconsin. Kamal v. Kohl’s Corp., No. 17-cv-5853, Dkt. 14.

       Since then, none of the severed cases have proceeded to final judgment or trial, but two

courts have issued summary judgment decisions. See Thomas v. Kohl’s Corp., No. 17 C 5857,


                                                2
2018 WL 704691 (N.D. Ill. Feb. 5, 2018); Ryan v. Kohl’s Corp., No. 17 CV 5854, 2018 WL

4616355 (N.D. Ill. Sept. 26, 2018). The Thomas court denied summary judgment on the

plaintiff’s claim that Kohl’s violated the ADA by failing to maintain adequate spacing between

its display racks. 2018 WL 704691, at *5. The Ryan court concluded that the plaintiff had

established as a matter of law that Kohl’s violated the ADA by failing to provide enough space

between its display racks, but the court deferred a ruling on the appropriate remedy. 2018 WL

4616355, at *5.1



                                           ANALYSIS

       Kamal brings her claims under Title III of the ADA, which applies to places of public

accommodation. Under Title III’s “general rule,” “[n]o individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any

person who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.

§ 12182(a). The parties agree that Kamal has a disability and that Kohl’s is a place of public

accommodation. The question is whether Kohl’s has “discriminated” against Kamal. Title III

defines “discrimination” in various ways, but the parties in this case focus on the definition in

42 U.S.C. § 12182(b)(2)(A)(iv), which prohibits “a failure to remove architectural barriers . . .

that are structural in nature . . . where such removal is readily achievable.” Kamal also relies on

§ 12182(b)(2)(A)(ii), which requires places of public accommodation to make “reasonable

modifications” to their “policies, practices, and procedures.”



1
 Neither side contends that any of the rulings in Thomas or Ryan have preclusive effect in this
case, so the court does not consider that issue.


                                                3
       The parties devote the bulk of their briefs to Kamal’s claim that Kohl’s has violated

§ 12182(b)(2)(A)(iv) by failing to provide enough space for wheelchairs to fit between its

movable display racks. Kohl’s questions whether movable racks can qualify as “architectural

barriers,” but the court agrees with Ryan and Thomas (as well as several other courts2) that they

can. This conclusion is consistent with both the ADA’s regulations, see 28 C.F.R. § 36.304(b)(4)

(including “display racks,” along with “tables” and “chairs,” in a list of possible architectural

barriers), and the purpose of the ADA. The central question under Title III is whether the

defendant is denying a disabled person equal access to a public accommodation, see 42 U.S.C.

§ 12182(a), so it would make little sense to permit a barrier to remain in place simply because

it was movable. If anything, places of public accommodation have more of a duty to eliminate

movable barriers because they are generally easier and less costly to remove. See 42 U.S.C.

§ 12182(b)(2)(A)(iv) (removal of barrier required when doing so is “readily achievable”).

       Kohl’s also says that neither the ADA nor the regulations impose specific requirements

on spacing between movable racks. This is true, but beside the point. Again, the question is

whether Kohl’s failed to remove a barrier to Kamal’s equal access. Regardless whether the

statute or regulations include precise measurements, Kohl’s must still comply with that more

general requirement.

       A review of the evidence submitted by the parties shows that the parties genuinely

dispute whether the movable display racks in the two stores at issue in this case are barriers for

Kamal. She testified in her deposition that she visited both stores multiple times and that there


2
 E.g., Lieber v. Macy’s W., Inc., 80 F. Supp. 2d 1065, 1077 (N.D. Cal. 1999); Colorado Cross–
Disability Coalition v. Too, Inc., 344 F. Supp. 2d 707, 710–712 (D. Colo. 2004); Shimozono v.
The May Dept. Stores Co., 2002 WL 34373490, *2, 6 (C.D. Cal. 2002); Californians for Disability
Rights v. Mervyn’s LLC, 81 Cal. Rptr. 3d 144, 156–57 (2008).


                                                4
were many places in the stores where the spacing between the display racks was too narrow for

her wheelchair to fit through. Dkt. 70, ¶ 36.3 But the two stores’ managers (Todd Pralle and

Staci Ellen Koller) testified that they follow the Kohl’s “Shopability” standards, Dkt. 68 and

Dkt. 69, which require at least 30 inches between display racks. Dkt. 49-5. Kamal has

acknowledged that, if Kohl’s followed those standards, “the aisles would be sufficiently

accessible to avoid the need for this litigation.” Dkt. 79, at 21.

       Both sides challenge the admissibility of the other’s evidence. Kohl’s says that Kamal

didn’t measure any of the spaces, but, again, this misses the point. The question is not simply

whether the spaces between racks were a particular width; the question is whether Kamal was

denied equal access. Kamal’s own experiences and observations are admissible for that purpose.

Strong v. Valdez Fine Foods, 724 F.3d 1042, 1045 (9th Cir. 2013) (“Even without precise

measurements, [the plaintiff] could support his case based on his own personal experience with

the barriers.”).

       Kamal challenges the testimony of the store managers on the ground that Kohl’s did

not adequately disclose that testimony as required by Federal Rule of Civil Procedure 26. She

has filed a separate motion to exclude the testimony on that ground. Dkt. 78. But the initial

disclosures filed by Kohl’s identify Pralle (the Madison store manager) as someone who may

testify about “the design, layout, conditions, merchandising, and accommodations” at the




3
 Kamal’s testimony is from 2015. To obtain injunctive relief under Title III (damages are not
available), Kamal will have to show that she “is being subjected to discrimination on the basis
of disability . . . or . . . has reasonable grounds for believing that [she] is about to be subjected
to discrimination.” 42 U.S.C. § 12188(a)(1). Kamal does not say in her summary judgment
submissions whether she continues to shop at Kohl’s. And it is not clear whether Kamal’s
experiences from several years ago can satisfy § 12188(a)(1). But Kohl’s doesn’t raise that issue,
so the court will not consider it.


                                                 5
Madison store. Dkt. 78-1, at 4. That disclosure is sufficient to give notice of the testimony that

Pralle is providing now. And though the disclosures did not identify Staci Ellen Koller (the

Monona store manager), they did identify Koller’s predecessor, who was the Monona store

manager at the time. Dkt. 78-2, at 4. The disclosures also more generally identify as potential

witnesses “[a]ny other store managers . . . to the extent that there are additional changes in

personnel in these positions.” Id. at 14. Kamal cannot plausibly contend that she could not

have anticipated that store managers would testify about the conditions of their own stores on

issues that are at the heart of this case. So the court will deny Kamal’s motion to exclude that

testimony and deny both sides’ motions for summary judgment on this claim.

       The facts are also genuinely disputed as to Kamal’s claims under § 12182(b)(2)(A)(iv)

that Kohl’s has failed to remove the following alleged architectural barriers: blocked entrances

to fitting rooms, restroom doors that are are too heavy, and a customer service counter at the

Monona store that is too high. As for the fitting rooms, Kamal testified that the aisles leading

to fitting rooms are blocked by display racks, Dkt. 70, ¶ 39, but the store managers testified

that aisles leading to fitting rooms are at least 36 inches wide and employees are directed to

keep aisles free of obstructions. Dkt. 75, ¶¶ 12, 57. Because Kamal alleges that her wheelchair

is 29.5 inches wide, the managers’ testimony is sufficient to raise a genuine issue of material

fact as to this claim.

       As for the restroom doors and the customer service counter, Kohl’s cites testimony that

the weight of restroom doors is five pounds or less, id., ¶¶ 29, 49, and that the customer service

counter at Monona store has a portion that is no higher than 36 inches, id., ¶ 45. And Kohl’s

contends that both the doors and the counter are within the parameters allowed by the ADA,

citing provisions in the ADA Accessibility Guidelines, which are published by the Department


                                                6
of Justice. See Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1076 (7th Cir. 2013) (discussing

guidelines). Neither side discusses whether those guidelines are binding, but Kamal doesn’t

deny that compliance with the guidelines absolves Kohl’s of liability, so the court will assume

that they are.

       But Kamal has cited contrary evidence. As for the restroom doors, she cites her own

testimony that the doors were too heavy, Dkt. 70, ¶ 37, and the report of her architecture and

design expert, Wlodek Pieczonka, who stated that he tested all the restroom doors and that all

of them weighed more than five pounds. Dkt. 81-1.

       Kohl’s challenges the admissibility of Pieczonka’s report on multiple grounds:

(1) Pieczonka’s factual representations are not sworn; (2) his opinions are irrelevant because

his observations are not “link[ed] . . . to Plaintiff’s personal experiences”; and (3) his report

violates Federal Rule of Civil Procedure 34, which allows a party to ask for permission to inspect

another party’s property, among other things. Dkt. 62.4 The court overrules all of these

objections.

       As for the first objection, Kamal cured it by submitting a sworn declaration from

Pieczonka. Dkt. 81. Although the declaration was untimely, Kohl’s has not pointed to any

unfair prejudice, so the court will not exclude the report on that ground. As for the second

objection, Pieczonka’s report is obviously relevant because it relates directly to Kamal’s claim

that the restroom doors were too heavy. As for the third objection, Kohl’s says that Kamal




4
  Kohl’s also objects to Pieczonka’s report on the ground that it does not satisfy Federal Rule
of Evidence 702. But the only opinion that Kohl’s challenges under Rule 702 relates to the
widths of the store aisles. Because it was unnecessary to consider that opinion to resolve the
parties’ summary judgment motions, the court need not rule on this objection now. If Kamal
relies on that opinion on trial, Kohl’s is free to renew its objection then.


                                                7
should have sought permission before Pieczonka entered the stores to take measurements. But

Kohl’s cites no authority for the proposition that a party needs permission to inspect property

that is open to the public. See Rodriguez v. Cty. of Stanislaus, No. 1:08-CV-00856 OWW GS,

2010 WL 3733843, at *2 (E.D. Cal. Sept. 16, 2010) (“[I]nspection requests are required on

private property or property not open to the public.”); Mony Life Ins. Co. v. Hinsdale Mgmt.

Corp., No. 00 C 1563, 2002 WL 1285076, at *3 (N.D. Ill. June 6, 2002) (Rule 34 applies

“where, absent the lawsuit, the requesting party would have no right to enter that premises”).

So the court will deny Kohl’s motion to exclude Pieczonka’s report and deny the parties’

summary judgment motions on Kamal’s claim about the restroom doors.

       As for Kamal’s claim that the customer service counter at the Monona store was too

high, Kamal relies on her own testimony that she visited the counter several times, had

difficulty reaching over the counter, and needed to rely on the assistance of her sister to hand

things to the sales associate. Dkt. 67 (Kamal Dep. 96:5–97:9). Although Kamal did not

measure the counter, it is reasonable to infer from her testimony that it is higher than the 36

inches permitted under the guidelines. So the court will deny summary judgment on this claim

as well.

       The remaining question is whether Kohl’s is entitled to summary judgment on Kamal’s

claim under § 12182(b)(2)(A)(ii) that Kohl’s is violating the ADA by failing to enforce its own

policies about adequate spacing between display racks.5 Section 12182(b)(2)(A)(ii) defines




5
 It is not clear whether Kamal is asking for summary judgment on this claim. She said nothing
about the claim in her opening brief, but includes a discussion in her reply brief without
expressly requesting summary judgment. Regardless, because Kamal did not develop an
argument in her opening brief, she is not entitled to summary judgment. Daugherty v. Page, 906
F.3d 606, 610 (7th Cir. 2018).


                                               8
discrimination in part as “a failure to make reasonable modifications in policies, practices, or

procedures, when such modifications are necessary to afford such goods, services, facilities,

privileges, advantages, or accommodations to individuals with disabilities.”

        Kohl’s challenges this claim on multiple grounds. First, it says that Kamal isn’t

challenging any of the stores’ policies. Rather, she acknowledges that the stores’ policies related

to the spacing of display racks are facially adequate. But § 12182(b)(2)(A)(ii) is not limited to

unreasonable policies; it also applies to “practices.” Kamal alleges that Kohl’s has a “practice”

of failing to enforce and implement its policies and failing to train and instruct its staff on those

policies.

        Second, Kohl’s says that Kamal cannot bring a claim under both § 12182(b)(2)(A)(iv)

(about architectural barriers) and § 12182(b)(2)(A)(ii) (about policies and practices). Dkt. 60,

at 14-15. Kohl’s cites Mervyn’s, 81 Cal. Rptr. 3d at 157–58, to support this argument, but that

case is not on point. In Mervyn’s, the parties debated whether 42 U.S.C. § 12182(b)(2)(A)(ii)

or § 12182(b)(2)(A)(iv) should apply to a claim about “a physical arrangement of merchandise

display racks,” and the court concluded that § 12182(b)(2)(A)(iv) should apply. 81 Cal. Rptr.

3d at 157. The plaintiff in Mervyn’s was not raising a claim that store employees were failing

to apply the company’s own policies, so the case is not instructive. Kohl’s may be trying to

make the point that Kamal’s claims under both statutes overlap substantially, which is true.

Because Kamal acknowledges that Kohl’s policies about spacing between display racks are

facially adequate, she will have to prove that Kohl’s is not enforcing its policies to prevail on

her claim that Kohl’s has failed to remove architectural barriers. But the fact that two claims

overlap is not in itself a ground for dismissing one of the claims. If Kamal can prove all the




                                                 9
elements for both claims, the court sees nothing in the language of the statute that would

prevent a plaintiff from asserting both claims.6

       Third, Kohl’s says that this claim fails because it has presented evidence in the form of

declarations from its managers that it does follow its own policies regarding spacing between

display racks. But Kamal has cited contrary evidence in the form of her own testimony that

she repeatedly observed over the course of multiple visits to both stores that Kohl’s was failing

to comply with its policies. Because this issue is disputed, the court will deny summary

judgment on this claim as well.



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Monica Kamal’s motion for summary judgment, Dkt. 47, is DENIED.

       2. The motion for summary judgment filed by defendants Kohl’s Corporation and
          Kohl’s Department Stores, Inc., Dkt. 61, is GRANTED on all claims against Kohl’s
          Corporation and on Kamal’s claims that: (1) the Madison store does not have an




6
 It is somewhat awkward to say that Kohl’s violated the ADA by failing to make a “reasonable
modification” of its practice of not following its own policies, but Kohl’s doesn’t develop an
argument about the meaning of the phrase “reasonable modification.” Kohl’s also doesn’t
contend that Kamal failed to show that the modification was “necessary.” So the court declines
to consider either of these issues now. To prevail at trial on this claim, Kamal will have to prove
both of those elements.


                                                10
   accessible customer service desk; (2) both stores do not have adequate parking. The
   motion is DENIED in all other respects.

3. Kohl’s Corporation is DISMISSED from the case.

4. Defendants’ motion to exclude evidence from Wlodek Pieczonka, Dkt. 62, is
   DENIED.

5. Kamal’s motion to exclude the testimony of Todd Pralle and Staci Ellen Koller, Dkt.
   78, is DENIED.

Entered March 5, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      11
